DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-3, 5-8, 11-17, 19-20 and 22-24 and claims 3, 4, 9-10, 18 and 21 are cancelled.
Claim Objection
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 3 has been cancelled and at the same time presented for examination.  Correction requested. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5-6, 11-14, 17, 19 and 22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Toepke et al. (US 9,805,528 B1). 
Regarding claims 1, 11 and 19, Toepke discloses operating a fieldbus controller 11 having a plurality of I/O modules 26, 28, the fieldbus controller 11 being coupled to a controlled device(portable device), 15-22 via the plurality of I/O modules 26, 28 (col. 4, lines 59-67; Fig. 1A); processor 88 and memory 52, providing a user interface 112 for wirelessly operating the fieldbus controller 11 (col. 5, lines 21 -25), wherein providing the user interface 112 includes:  providing a configuration interface 112 for configuring an operating mode of the plurality of I/O modules 26, 28 (col. 5, lines 21 -25 and col. 11, lines 39-46; fig. 1C); providing a monitor interface 112 for reading status information from the plurality of I/O modules 26, 28 (col. 5, lines 21-25 and col. 12, lines 13-16); and providing a control interface for 
  
Regarding claim 2, Toepke discloses providing the user interface comprises accessing, via an electronic device, a webpage hosted by the fieldbus controller (column 6, lines 37-57, a user of the UI device 112 may interact with the process control system via a browser at the UI device 112. The browser enables the user to access data and resources at another node or server (such as the server 150) via the backbone 105. For example, the browser may receive UI data, such as display data, permissions data, or process parameter data from the server 150, allowing the browser to depict graphics for controlling and/or monitoring some or all of the process).  
Regarding 3, Toepke discloses providing thee user interface comprises establishing a wireless communication connection between a portable hand-held electronic device and the fieldbus controller, and using the wireless interface to provide the user interface on an electronic device (Fig. 1C, communicating wireless or wire with a particular controller 11, field device 15-22, 40-50, or other plant asset. In this manner, the UI device 112 may be integrated with the particular controller 11, field device 15-22, 40-50, or other plant asset which connects to the UI device 112).
 Regarding 5 and 12-13, Toepke discloses the controlled device includes at least one of an actuator or a feedback device, and coupling an I/O module of the plurality of I/O modules (I/O card26, 28)  to at least one 3of the actuator or the feedback device (Fig. 1A, elements 15—22, field devices communicatively connected with  I/O card 26 and 28). 
Regarding claims 6, 14 and 22, Toepke discloses providing the configuration interface includes configuring the plurality of I/O modules to at least one of restore factory defaults of the plurality of I/O modules, edit configuration parameters for the plurality of I/O modules, or update I/O module identification numbers (column 7, lines 13-30, Fig. 1A-Fig, 1C, a user interact with the UI device 112 and  
Regarding claim 17, Toepke discloses the second logic for reading status information from the plurality of 1/O modules includes at least one of a logic for reading warnings from the fieldbus controller, a logic for reading events from the fieldbus controller, a logic for reading diagnostic data from the fieldbus controller, a logic for reading real-time status of the 1/O modules, a logic for reading a visual layout of the 1/O modules, or a logic for reading device information ([column 2, lines 44-62,  alarming displays that receive alarms generated by controllers or devices within the process plant, control displays indicating the operating state of the controllers and other devices within the process plant, maintenance displays indicating the operating state of the devices within the process plant, etc).  
Regarding claim 20, Toepke discloses logic configured to download via the wireless communication interface an application from the fieldbus controller onto an electronic device, wherein the application is configured to provide the user interface on a display of the electronic device (column 2, lines 4-35, column configuration application, which resides in one or more operator workstations or computing devices, enables users to create or change process control modules and download these process control modules via a data highway to dedicated distributed controllers).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable ove.

Toepke and De Carolis are analogous art because they are from the same field of endeavor. They all relate to fieldbus communication with I/O module.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by, Toepke and incorporating modular electrical bus system, as taught by De Carolis.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to display preferably has operable buttons for scrolling through menus and different indicia relating to different parameters of the I/O module.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Loechner (US-20020065631-A1) related to Field devices comprising a transmitter and/or receiver for wireless data communication are provided.
Jundt (US-20080189441-A1) related to field devices and/or the process controller(s) is usually made available over a data highway and/or communication network to one or more other hardware devices, such as operator workstations, personal computers, data historians, report generators, centralized databases, etc. Such devices are typically located in control rooms and/or other locations remotely situated relative to the harsher plant environment.
Ferguson (US-20090228611-A1) related to Field devices on a communication network can be configured using a configuration device that stores a configuration data for each of the field devices in a network configuration domain in nonvolatile memory.
Sherriff (US-20180113830-A1) related to communicating data between a controller and a multiplicity of field devices operating in a process plant are provided. The system includes distributed marshaling modules coupled by a head-end unit to I/O cards in communication with the controller.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119